Citation Nr: 0908693	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  08-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active duty service from September 1943 to  
April 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was timely-received in October 2007, a 
statement of the case was issued in January 2008, and a 
substantive appeal was received in January 2008.  In February 
2009, the Veteran testified at a Board hearing at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Heart disability was not manifested during the Veteran's 
active duty service or for many years thereafter.  

2.  The Veteran's heart disability is not causally related to 
cold exposure during his active duty service. 


CONCLUSION OF LAW

Heart disability was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With regard to the issues addressed on the merits in the 
following decision, the record shows that through A VCAA 
letter dated in July 2006, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in July 2006 prior to the initial unfavorable 
decision in September 2006.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the July 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and service treatment 
records.  A medical etiology opinion has been obtained, and 
the Veteran testified at a Board hearing.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R.  § 3.159(c).  
No additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in August 2006 and 
January 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A review of the Veteran's service treatment records does not 
reveal any suggestion of heart disease during service.  Post-
service medical records do not show heart disability until 
the early 2000's, some fifty years after the Veteran's 
discharge from service.  This lengthy period without any 
documentation of a pertinent complaint, diagnosis, or 
treatment of heart disability weighs against the claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  Based on the evidence of record, the Board 
is unable to find that heart disability was manifested during 
service or for many years thereafter.  It does not appear 
that the Veteran argues as such.  Instead, the Veteran's 
contention is that his heart disability is causally related 
to cold exposure during service.  

The Board notes that service connection has already been 
established for disabilities of the lower extremities based 
on cold exposure.  The only remaining question before the 
Board is whether there is a causal relationship between the 
veteran's established heart disability and the conceded 
exposure to cold during service.  This is a medical question.  

The Board stresses at this point that neither the Veteran, 
his representative, nor the Board are shown to have the 
medical training necessary to be competent to render opinions 
as to medical causation.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  At the February 2009 Board hearing, the Veteran 
indicated that no doctor had told him that the heart 
condition was caused by exposure to cold.  There is otherwise 
no medical evidence of record suggesting such a causal 
relationship.  The only medical evidence addressing this 
question is the January 2008 report of VA examination.  This 
examination was conducted for the express purpose of 
determining if such a causal relationship existed.  The 
examiner commented that she had reviewed the claims file 
personally.  After such review and after examination of the 
Veteran, the examiner stated that the Veteran's heart 
disorder was less likely as not related to cold exposure 
injury during active military service.  The examiner reported 
her rationale for this opinion by stating that there is no 
evidence in the medical literature of cold weather 
injury/exposure causing heart irregularities 50-60 years 
later.   

The Board views the January 2008 VA examination report and 
opinion as fully adequate for purposes of this appeal.  There 
is no contrary medical opinion of record, and the Veteran 
himself has reported that he has not been told by a doctor of 
any causal relationship between his heart disorder and cold 
exposure during his service.  The preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for heart disability.  


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


